Citation Nr: 0118530	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-04 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This matter comes to the Board of Veterans' Appeals on appeal 
of a May 2000 rating decision of the Hartford, Connecticut, 
Regional Office (RO).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by anxiety, depression, flashbacks, nightmares, 
intrusive thoughts, hypervigilance, psychomotor retardation, 
suicidal ideation, irritability, and a blunted affect, which 
are productive of total industrial impairment and almost 
total social impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 (2000); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A January 1999 private psychiatric evaluation notes the 
veteran was casually dressed but neatly groomed.  He was 
withdrawn, inhibited, and depressed.  Speech was coherent and 
organized.  The veteran acknowledged recurrent nightmares.  
He denied that he would commit suicide although he had been 
plagued with suicidal ideas.  It was concluded that the 
veteran was highly disturbed man with a relatively severe 
underlying mental illness.  He was found to have PTSD and to 
be addicted to marijuana which he had used as self treatment 
for PTSD.  He was also found to have depression.  The basis 
for the underlying depression and PTSD was the veteran's 
experience in Vietnam.

A September 1998 VA clinical record notes the veteran 
complained of feelings of anxiety, sadness, and sleep 
difficulty.  An April 21, 1999, VA clinical record entry 
notes the veteran was neatly dressed.  His affect was blunted 
with occasional tearfulness.  An April 28, 1999, VA clinical 
record notes the veteran denied suicidal or homicidal 
ideation.  A May 19, 1999, VA clinical record entry notes the 
veteran appeared withdrawn with a flat affect.  A May 27, 
1999, VA clinical record notes the veteran complained of 
chronic sleep disturbance, hypervigilance, and increased 
anxiety.  There was chronic suicidal ideation with no plans.  
The impression was PTSD symptoms with comorbid depressive 
symptoms.  An August 1999 VA clinical record entry notes the 
veteran looked very depressed with decreased range of affect. 

The report of an April 1999 VA examination notes the veteran 
claimed to hear muffled voices once per month to several 
times per week.  He denied visual hallucinations and 
spontaneous panic attacks not related to re-experiencing.  He 
reported that he contemplated suicide but denied homicidal 
ideation.  The report notes he was well groomed.  There was 
psychomotor slowness.  There was no evidence of psychomotor 
agitation.  Speech was slow but fluent.  Mood was improving 
on medication and the affect was constricted, blunted, and 
anxious appearing.  Thought processes were goal directed.  He 
denied auditory or visual hallucinations, and he did not 
appear to be responding to internal stimuli.  The examination 
report notes the veteran denied paranoid delusions.  He 
denied current suicidal intent.  He was alert and oriented.  
The Axis I diagnoses were PTSD, possible major depression in 
partial remission, and marijuana abuse.  The Axis V global 
assessment of functioning (GAF) score was 45.

A June 2000 VA clinical record notes the veteran was less 
able to work due to feeling irritable.  He was alert and 
oriented, and there was an adequate level of grooming.  
Speech was fluent, coherent, spontaneous, and goal directed.  
There were no audio or visual hallucinations.  The mood was 
depressed and there was a decreased range of affect.  There 
was no active plan to harm himself or others.  

An April 2000 VA clinical record notes the veteran was alert 
and oriented with an adequate level of grooming.  His speech 
was fluent, coherent, spontaneous and goal directed.  The 
record indicates there were no audio or visual 
hallucinations.  His mood was depressed and there was 
decreased range of affect.  There was no active plan to hurt 
himself or others.

A July 2000 VA clinical record notes the veteran was less 
able to work due to feeling so irritable.  He was alert and 
oriented, and there was an adequate level of grooming.  His 
speech was fluent, coherent, spontaneous, and goal directed.  
There were no audio or visual hallucinations.  His mood was 
depressed and his affect was restricted.  The veteran was an 
avoidant or guarded person.  There was no active plan to hurt 
himself or others.  The assessment was chronic, severe PTSD, 
and profound depression and apathy.

A September 2000 VA progress note indicates the veteran was 
less able to work because of irritability.  He was alert and 
oriented, and dressed in a clean clothes.  Speech was 
faulting but presentation was logical and goal directed.  
There was no evidence of a thought disorder or psychosis.  
The veteran described his mood as depressed and his affect 
was constricted.  His nightmares were decreasing, and he had 
flashbacks and intrusive thoughts.  There was no active plan 
to hurt himself or others.  The assessment was chronic severe 
PTSD with continued marijuana use, and profound depression 
and apathy.

The veteran underwent a VA general medical examination in 
April 2001.  He reported that he was unable to work and had 
only made $4,000 in the last year as a self-employed tile 
setter.  The diagnoses included PTSD, depression and 
marijuana dependence.  It was noted that the veteran was only 
mildly impaired physically and that most of his problems were 
due to depression and PTSD.

Analysis

Initially, the Board notes that during the pendency of the 
appeal but after the RO's most recent consideration of the 
appellant's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal and that all 
available information and evidence necessary to substantiate 
the veteran's claim has been obtained.  Consequently, no 
further action is required to comply with the notice and duty 
to assist provisions of the VCAA.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2000) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The medical evidence shows that the manifestations of the 
veteran's PTSD include anxiety, depression, flashbacks, 
nightmares, intrusive thoughts, hypervigilance, psychomotor 
retardation, suicidal ideation, irritability, and a blunted 
affect.  

The private psychiatrist who examined the veteran in January 
1999 described him as highly disturbed and indicated that the 
veteran's underlying mental illness was relatively severe.  
When the veteran was seen by VA on an outpatient basis in 
July and September 2000, his PTSD was found to be severe.  
His depression was described as profound in September 2000.  
  
The April 1999 VA examiner provided a GAF score of 45.  GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  The score of 45 is 
supportive of the veteran's contention that he is unable to 
maintain substantially gainful employment due to PTSD.

In the Board's opinion the evidence demonstrates that from 
the effective date of service connection, the social and 
industrial impairment from the veteran's PTSD has more nearly 
approximated the total impairment required for a 100 percent 
rating than the level of social and industrial impairment 
required for a 70 percent rating.  Therefore, the veteran is 
entitled to a 100 percent rating for PTSD from the effective 
date of service connection.  


ORDER

Entitlement to an initial disability rating of 100 percent 
for PTSD is granted from the effective date of service 
connection, subject to the criteria applicable to the payment 
of monetary benefits. 


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

